Exhibit 10.19

DATED 23 February 2006

 

SITEL Europe Limited

- and -

ROBERT SCOTT MONCRIEFF ESQ

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

TAYLOR WESSING
Carmelite
50 Victoria Embankment
Blackfriars
London EC4Y ODX

Tel No: 020-7300 7000
Fax No: 020-7300 7100

SMN/NRB


--------------------------------------------------------------------------------




INDEX

Clause

 

Page No.

1.

Definitions and Interpretations

 

1

2.

Position and Terms

 

3

3.

Remuneration

 

4

4.

Pensions and benefits

 

5

5.

Holidays and Holiday Pay

 

6

6.

Sickness/Incapacity

 

7

7.

Duties

 

8

8.

Performance of Duties

 

9

9.

Working Time

 

9

10.

Garden Leave

 

 

11.

Expenses

 

 

12.

Confidential Information and Trade Secrets

 

10

13.

Intellectual Property Rights

 

11

14.

Outside Interests

 

12

15.

Termination of Directorship

 

12

16.

Termination on the happening of certain events

 

12

17.

Suspension

 

13

18.

Executive’s obligations on termination of employment

 

13

19.

Effect of termination of this agreement

 

14

20.

Restrictive Covenants

 

14

21.

Reasonableness of Restrictions

 

14

22.

Grievance and disciplinary procedure

 

15

23.

Prior Agreements

 

15

24.

Notices

 

15

25.

Miscellaneous

 

16

26.

Law and Jurisdiction

 

16

SCHEDULE 1 Sales & Marketing Staff

 

17

SCHEDULE 2 Severance payments

 

20

Signing clauses

 

 

Appendix

 

 

2


--------------------------------------------------------------------------------




THIS AGREEMENT is made on 23 February 2006.


BETWEEN

(1)          SITEL Europe Limited, the registered office of which is at Merit
House, Timothy’s Bridge Road, Stratford upon Avon, Warwickshire, CV37 9HY (the
“Company”); and

(2)          Robert Scott Moncrieff of 211 Ice Wharf 17 New Wharf Road London N1
9RF (the “Executive”).


INTRODUCTION

The Company has agreed to employ the Executive and the Executive has agreed to
be employed by the Company on the terms and conditions contained in this
agreement.


AGREED TERMS

1.                          Definitions and Interpretations

1.1                     In this agreement and the recitals and schedules the
following expressions shall have the meanings set out opposite them:

“Accounting Period” means 1 January to 31 December in each year.

“Board” means the board of directors of the Company from time to time or any
committee of the Board duly appointed by it;

“Business Day” means any day other than a Saturday, Sunday or any other day
which is a public holiday in the place or places at which the transaction in
question is being effected or the notice in question is effected;

“Compensation Committee” means the Compensation Committee of the board of
directors of SITEL Corporation;

“Effective Date” means the date of this agreement;

“Employment” means the employment established by this agreement;

“Group” means the Company and its Group Members;

“Group Member” means the Company, any holding company of the Company (as defined
in s736 of the Companies Act 1985) and any subsidiary undertakings of the
Company or such holding company and “Member of the Same Group” as any entity
means any group undertaking as so defined of that entity;

“Holiday Year” means a period of 12 months from 1 January in each calendar year
to 31 December in the following calendar year;

“Scheme” means the SITEL UK Group Pension Scheme; and

“Termination Date” means the date on which the Executive’s employment under this
agreement terminates.

3


--------------------------------------------------------------------------------




1.2                     In this agreement and the recitals and the schedules:

a)              reference to any statute or statutory provision includes a
reference to that statute or statutory provision as amended, extended or
re-enacted and to any regulation, order, instrument or subordinate legislation
under the relevant statute or statutory provision;

b)             reference to the singular includes a reference to the plural and
vice versa;

c)              reference to any recital, clause, sub-clause or schedule is to a
recital, clause, sub-clause or schedule (as the case may be) of or to this
agreement;

d)             reference to any gender includes a reference to all other
genders; and

e)              references to persons in this agreement include bodies
corporate, unincorporated associations and partnerships and any reference to any
party who is an individual is also deemed to include their respective legal
personal representative(s).

2.                          Position and Terms

2.1                     This agreement shall be effective from “Effective Date”
and subject as hereafter provided shall continue in force thereafter until
terminated by not less than three months’ written notice given by either party
to the other at any time.

2.2                     The Executive may be entitled to a termination payment
on or after the Termination Date subject to the terms of Schedule 2 of this
agreement.

2.3                     There is no employment with a previous employer which
counts as part of the Executive’s continuous period of employment for the
purposes of the Employment Rights Act 1996 which began on 14 April 1998.

2.4                     During the continuance of this agreement the Company
shall employ the Executive as Executive Vice President and he will serve the
Company in the manner hereinafter mentioned.

2.5                     The Company shall be entitled in its absolute
discretion, instead of giving notice to terminate the Employment as herein
provided, to terminate the Employment without notice and to pay the Executive an
amount equal to the basic salary (calculated pursuant to sub-clauses 3.1 and
3.2) to which the Executive would otherwise be entitled hereunder if three
months’ notice had been given.

2.6                     The Company shall be entitled in its absolute discretion
(as an alternative to its entitlement pursuant to sub-clause 2.4), instead of
giving three months’ notice to terminate the Employment as herein provided, to
terminate the Employment on shorter notice and to pay the Executive an amount
equal to the basic salary (calculated pursuant to Sub-clauses 3.1 and 3.2) to
which the Executive would otherwise be entitled hereunder if three months’
notice had been given less a sum equivalent to such basic salary paid during any
period of shorter notice (whether or not the Executive has been sent on garden
leave during such notice period pursuant to clause 10).

4


--------------------------------------------------------------------------------




2.7                     If any payments are made to the Executive pursuant to
Schedule 2 of this agreement, they shall be deemed to include, and shall not be
in addition to, the payments referred to in clauses 3.3 and 3.4 of this
agreement and any salary and benefits paid to the Executive during any period of
garden leave pursuant to clause 11 or any notice period given pursuant to
clauses 2.1, 2.5 or 2.6 of this agreement.

3.                          Remuneration

3.1                     By way of remuneration for his services under this
agreement the Company shall pay to the Executive a salary at the rate of one
hundred and forty thousand pounds 140,000 GBP per annum (which shall be deemed
to accrue from day to day) payable in arrears by equal monthly instalments on
the last Business Day of each month, such salary being inclusive of any fees to
which the Executive may be entitled as a director of the Company or any
subsidiary.

3.2                     On or about 1 January 2007 and on each anniversary of
such date during the continuance of this agreement, the said salary payable
under sub-clause 3.1 shall be reviewed and the rate of such salary payable after
the date of such review shall be no less than that payable immediately before.

3.3                     The Executive shall in addition to the basic salary
payable under sub-clause 3.1 from time to time be entitled to:

a)              a cost of living allowance of 11,000 GBP per annum (which shall
be deemed to accrue from day to day) payable in arrears by equal monthly
instalments on the last Business Day of each month and subject to the deduction
of tax at source; and

b)             to participate in any Management Incentive Plan or other annual
bonus plan for senior executives approved by the Board at its absolute
discretion with the approval of the Compensation Committee.

3.4                     In the event of any variation in the remuneration
payable to the Executive hereunder being made by agreement between the parties
hereto, such variation shall not constitute a new agreement but subject to any
express agreement to the contrary the Employment shall continue subject in all
respects to the terms and conditions of this agreement with such variations as
aforesaid.

3.5                     Upon termination for whatever reason of the Employment,
the Company shall be entitled to deduct from any sum then payable to the
Executive by reason of the Employment or its termination the value of any claim
the Company or any Group Member may bona fide have against the Executive whether
in respect of any period before such termination or not, any monies which may at
that time be owed by the Executive to the Company or a Group Member, including
but not limited to:

a)              overpayment of wages;

b)             overpayment of expenses incurred by the Executive in carrying out
his duties;

c)              loans or advances on wages which the Company may from time to
time make to the  Executive; and

d)             a sum representing holiday taken in excess of entitlement at the
date of the termination of the Employment.

5


--------------------------------------------------------------------------------




By signing this agreement the Executive agrees to such deductions.

3.5                     The Executive shall not be entitled, save as set out in
the rules of any option scheme or plan, upon termination of his employment
hereunder, to receive any compensation in respect of any option or other right
to acquire (whether by way of subscription or by way of transfer) shares in the
Company and which, but for such termination, he would or might have been or
become entitled to be granted or to exercise and shall not claim any such
compensation from the Company.

4.                          Pensions and benefits

4.1                     Subject to any eligibility requirements of the Scheme
the Executive is entitled to become a member of the Scheme and subject to its
rules from time to time in force. A copy of the Scheme Rules may be obtained
from the Company’s Finance Department.

4.2                     A contracting out certificate is not in force in
relation to the Employment.

4.3                     The Executive shall also receive the following benefits:

a)              the Executive and his spouse and dependents up to the earlier of
age 18 or whilst in full-time education, if any, shall be entitled to be a
member of the Company’s medical expenses scheme or such other medical expenses
scheme as the Company may make available from time to time provided the
Executive, his spouse and dependent children, if any, meet the normal
underwriting requirements of that scheme and is or are accepted at the normal
rates of premium;

b)             the Executive shall be entitled to the benefit of life insurance
cover of a sum insured equal to four times the Executive’s annual basic salary
payable subject to any limits placed on such cover from time to time by HM
Revenue & Customs provided the Executive meets the normal underwriting
requirements of the scheme and is accepted at normal rates of premium; and

c)              the Executive shall be entitled to be a member of the Company’s
permanent health insurance scheme or of such other permanent health insurance
scheme as the Company may make available from time to time provided the
Executive meets the normal underwriting requirements of the scheme and is
accepted at the normal rates of premium.

Details of these benefits may be obtained from the Company’s Finance Department.

4.4                     The Company will ensure that the Executive is covered
under a directors and officers liability insurance policy or policies during the
Employment and while potential liability exists after the termination of the
Employment for any reason, in the same amount and to the same extent during the
Employment as the Company covers its other directors and officers and, after the
termination of the Employment for any reason in the same amount and to the same
extent as the Company covers any other former officers and former directors.

5.                          Holidays and Holiday Pay

5.1                     In addition to the normal bank and English public
holidays and subject to sub-clause 6.2 the Executive shall be entitled to 25
Business Days paid holiday during each

6


--------------------------------------------------------------------------------




Holiday Year and pro rata for any shorter period. The Executive shall not be
entitled to take holiday incorporating more than 10 Business Days at any one
time and all holiday shall be taken at such time or times as may be agreed with
the Board.

5.2                     The Executive may not without the consent of the Board
carry forward any unused part of his holiday entitlement to a subsequent Holiday
Year. If in any Holiday Year the Executive does not, at the request of the
Company, take his full holiday entitlement, the Company shall at the Board’s
discretion either pay the Executive additional salary in lieu of such unused
holiday entitlement or agree to the Executive carrying forward such unused
holiday entitlement to the next Holiday Year.

5.3                     On termination of the Employment the Executive shall be
entitled to receive a payment representing holiday accrued and as yet untaken on
a pro rata basis for the number of completed calendar months he has worked
during the current holiday year. If the Executive has taken holiday in excess of
his accrued entitlement he will be required to refund to the Company a sum
representing such unearned holiday. Such sum shall be calculated at a rate of 1
/ 365th of annual basic salary payable to the Executive pursuant to clause 3.1
from time to time per day of unearned holiday taken.

6.                          Sickness/Incapacity

6.1                     If the Executive shall be prevented by illness accident
or other incapacity from properly performing his duties under this agreement he
shall report this fact promptly to the Board and if the Executive is so
prevented for three or more working days he shall provide an appropriate
statement and doctor’s certificate or a completed self certification form in the
manner required by the Company.

If the Executive shall be absent from his duties under this agreement due to
illness accident or other incapacity duly certified in accordance with the
provisions of sub-clause 6.1, he shall be paid his full remuneration for the
first six months (whether or not such days are normal working days) of such
absence during any period or periods totalling 365 days (whether or not such
days are normal working days). Thereafter any payment shall be subject to and in
accordance with, the terms of the Company’s permanent health insurance scheme
and the cost of living allowance and bonus payments referred to at sub-clause
3.3 shall not be payable.

6.2                     If the Executive shall be so incapacitated for a period
or periods of six months in the aggregate in any period of twelve months or the
Board has reason to believe that the Executive may be unable properly to perform
his duties for a continuous period of six months or more then the Company shall
be entitled to terminate this agreement by giving the Executive no fewer than
six months’ notice in writing less the aggregate of any periods during which he
has been paid salary under sub-clause 6.1 during the twelve months prior to the
giving of such notice notwithstanding that the Executive is entitled to benefit
under the terms of the Company’s permanent health insurance scheme. The length
of the said notice shall in any event be the minimum permitted by statute
dependent upon the length of the Executive’s service with the Group.

6.3                     Statutory Sick Pay (“SSP”) will be paid by the Company
in accordance with the legislation in force at the time of absence. Any payment
of remuneration under subclause 6.1 for a day of absence will discharge the
Company’s obligation to pay SSP for that day.

7


--------------------------------------------------------------------------------




6.4                     The Executive will provide such co-operation as the
Company may reasonably request in order to enable the Company to recover for
itself any statutory sick pay entitlement from the relevant Government
authority.

6.5                     If the Executive shall (in respect of such illness
accident or other incapacity) become entitled to a state benefit instead of SSP,
such benefit must be claimed by the Executive personally and the Executive shall
inform the Company’s Finance Department in writing of the sum to which he is
entitled. The amount of such state benefit (up to a maximum of the amount paid
or payable to the Executive by virtue of sub-clause 6.1 of this agreement) shall
be paid to the Company by the Executive forthwith upon his receipt of such state
benefit.

6.6                     For the purposes of the government SSP scheme the
Executive’s “qualifying days” are Monday to Friday inclusive.

6.7                     The Company may require the Executive during any period
of illness or incapacity to undergo a medical examination by a doctor nominated
by the Company which doctor shall be free to report the results of any such
examination to the Company or to the Executive’s personal doctor.

7.                          Duties

7.1                     During the continuance of this agreement the Executive
shall faithfully and diligently perform such duties for and hold such offices
(whether relating to the Company or to any Group Member) and exercise such
powers as the Board and/or the Chief Executive Officer of SITEL Corporation may
from time to time reasonably direct.

7.2                     The Executive’s place of employment shall be at the
offices of the Company, SITEL House, 1 Canbury Park Road, Kingston-upon-Thames,
KT2  6LZ UK or at such other place within the United Kingdom, Europe, the United
States of America and such other countries as the Board and/or the Chief
Executive Officer may from time to time reasonably require. In the event that
the Company requires the Executive’s place of employment to change it shall give
the Executive reasonable notice of such change. In addition, the Executive shall
travel to such parts of the world as the Board may direct or authorise. If the
Board requires the Executive to change his residence elsewhere than within a
thirty mile radius of London the Company will reimburse such removal and other
incidental expenses as the Board considers fair and reasonable in the
circumstances. If the Board requires the Executive to work outside the United
Kingdom for a period of more than one month the Company will provide the
Executive with written details of any terms and conditions which may apply to
that work and his return to the United Kingdom.

7.3                     The Executive is required to render services under this
Agreement, and shall (subject to such directions and restrictions as the Board
may from time to time give or impose) exercise and perform such powers and
duties as the Board shall from time to time determine subject to any directions
and restrictions from time to time given and imposed by the Board.

7.4                     The Executive shall:

a)                          report to the Board and the Chief Executive Officer
of SITEL Corporation as and when required or to such other person as the Board
may direct;

8


--------------------------------------------------------------------------------




b)                         when requested to do so fully and promptly give the
Board and the Chief Executive Officer of SITEL Corporation such explanations,
information and assistance as it may require relating to the transactions and
affairs of the Company or any Group Member; and

c)                          well and faithfully serve the Company and any Group
Member if directed to do so by the Board and use his best endeavours to promote
and protect the interests of the Company and any Group Member.

8.                          Performance of Duties

8.1                     During his employment under this Agreement the Executive
shall (unless prevented by ill health and except during such holidays as he
shall be entitled to take as provided below) devote his whole time, attention
and abilities during business hours and at such other hours as may reasonably be
necessary in the interests of the Company to the performance of his duties under
this Agreement and shall use his best endeavours to promote and protect the
interest and welfare of the Company and any Group Member for which he performs
duties and shall not without the previous consent in writing of the Board be a
director of or engage in the business of any company, firm or business which is
not a Member of the Same Group as or owned by a Group Member. Exception is made
for Response Direct Publishing Limited, providing the activities do not
constitute a conflict of interest with the activities of the Company or its
Group Members.

8.2                     The Executive shall work such hours as the Board shall
reasonably direct which shall be a minimum of 37 1/2 hours per working week
(Monday to Friday inclusive) and such other hours as may be necessary for the
performance of his duties under this Agreement. The Executive shall not be
entitled to be paid overtime. There are no normal hours of employment.

8.3                     The Executive shall not when carrying out and performing
his duties under this agreement assuming, create or incur any liability or
obligation on behalf of the Company or any Group Member or commit the Company or
any Group Member to expend in any way whatsoever (including a contingent
commitment) any sum of money to any third party nor enter into any contract with
any third party except in accordance with the authority matrix approved from
time to time by SITEL Corporation and except as authorized from time to time by
the Board.

9.                          Working Time

The Executive acknowledges that he holds a senior executive position with
certain autonomous decision taking powers and therefore is not subject to
regulation 4(1) of the Working Time Regulations 1998 but without prejudice to
that the Executive accepts that by signing this agreement he has agreed that,
insofar as it would apply to the Employment, regulation 4(1) of the Working Time
Regulations 1998 shall not apply unless the Executive withdraws such agreement
by giving to the Company not less than three months prior notice in writing.

10.                   Garden Leave

If written notice is given by the Executive or the Company to terminate the
Employment the Company may notwithstanding any other terms of this agreement:

9


--------------------------------------------------------------------------------




a)              require the Executive to continue to perform such duties as the
Board may direct so long as those duties are not demeaning;

b)             require the Executive to perform no duties; or

c)              exclude the Executive from any premises of the Company or of any
Group Member for which the Executive performs duties

and in each case the Company will continue to pay the Executive salary and
provide all the other benefits arising under this agreement during the period of
notice.

11.                   Expenses

The Company shall reimburse to the Executive all reasonable travelling and other
expenses properly incurred by him in the performance of his duties under this
agreement and in accordance with any policies in this regard determined by the
Company from time to time (other than expenses incurred in travelling to and
from the Company’s offices) such reimbursement to be made as soon as reasonably
practicable provided that on request the Executive shall provide the Company
with such vouchers or other evidence of actual payment of such expenses as the
Company may reasonably require.

12.                   Confidential Information and Trade Secrets

12.1               The Executive acknowledges that in the ordinary course of his
employment under this agreement he will be exposed to information about the
business of the Company or any Group Member and that of their suppliers and
customers which amounts to a trade secret, is confidential or is commercially
sensitive and which may not be readily available to others engaged in a similar
business to that of the Company or any  Group Member or to the general public
and which if disclosed will be liable to cause significant harm to the Company
or any Group Member.

12.2               The Executive shall keep secret and shall not at any time
either during his employment under this agreement, or after its termination, for
whatever reason, use communicate or reveal to any person for the Executive’s own
or another’s benefit, any secret or confidential information concerning the
business, finances or organisation of the Company or any Group Member, its
suppliers or customers which shall have come to his knowledge during the course
of the Executive’s employment under this agreement. The Executive shall also use
his best endeavours to prevent the publication or disclosure of any such
information.

12.3               For the purposes of this clause and by way of illustration
and not limitation information will prima facie be secret and confidential if it
is not in the public domain and relates to:

a)              research and developments;

b)             customers and details of their particular requirements;

c)              castings, profit margins, discounts, rebates and other financial
information;

d)             marketing strategies and tactics;

10


--------------------------------------------------------------------------------




e)              current activities and current and future plans relating to all
or any of development, production or sales including the timing of all or any
such matters;

f)                the development of new products;

g)             production or design secrets; or

h)             technical, design or specifications of the products of the
Company or any Group Member.

12.4               The restrictions contained in this clause shall not apply to:

a)              any disclosure or case authorized by the Company or required in
the ordinary and proper course of the Executive’s employment under this
agreement or as required by the order of a court or tribunal of competent
jurisdiction or an appropriate regulatory authority; or

b)             any information which the Executive can demonstrate was known to
the Executive prior to the commencement of the Executive’s employment by the
Company or is in the public domain otherwise than as a result of a breach of
this clause.

13.                   Intellectual Property Rights


13.1               FOR THE PURPOSES OF THIS CLAUSE, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:

“Intellectual Property” means patents, rights in designs, trade marks and
service marks (whether registered or unregistered) including any applications
for any of the foregoing, inventions, discoveries, improvements, copyright,
goodwill, database rights, rights in confidential information and know-how and
all other intellectual or industrial property rights in any part of the world,
including the right to sue for past infringements; and

“Originated” means originated, composed, written, invented, created, generated,
discovered, designed, developed, or manufactured whether solely or with others.


13.2               THE EXECUTIVE SHALL PROMPTLY DISCLOSE TO THE COMPANY FULL
DETAILS OF ALL INTELLECTUAL PROPERTY ORIGINATED BY THE EXECUTIVE AT ANY TIME
DURING THE EMPLOYMENT (WHETHER OR NOT ORIGINATED DURING NORMAL WORKING HOURS AND
WHETHER BEFORE OR AFTER THE DATE OF THIS AGREEMENT) THAT RELATES TO, OR IS
CAPABLE OF BEING RELEVANT TO, THE COMPANY’S OR ANY OF ITS GROUP MEMBERS’ PRESENT
OR FUTURE BUSINESS.  SUBJECT TO THE PROVISIONS OF THE PATENTS ACT 1977, ALL SUCH
INTELLECTUAL PROPERTY SHALL VEST IN THE COMPANY ABSOLUTELY TO THE FULLEST EXTENT
PERMITTED BY LAW.


13.3               TO THE FULLEST EXTENT PERMITTED BY LAW THE EXECUTIVE WAIVES
(IN FAVOUR OF THE COMPANY AND ALL PERSONS ACQUIRING RIGHTS IN ANYTHING
ORIGINATED BY THE EXECUTIVE THROUGH THE COMPANY BY ASSIGNMENT, LICENCE OR
OTHERWISE) IRREVOCABLY AND UNCONDITIONALLY ANY MORAL RIGHTS IN ANY PART OF THE
WORLD (INCLUDING ANY RIGHTS CONFERRED BY SECTION 77-85 OF THE COPYRIGHT DESIGNS
AND PATENTS ACT 1988) THAT THE EXECUTIVE HAS OR MAY HAVE IN ANY OF THE
INTELLECTUAL PROPERTY BELONGING TO THE COMPANY PURSUANT TO CLAUSE 13.2.

11


--------------------------------------------------------------------------------





13.4               THE EXECUTIVE AGREES, AT THE COMPANY’S EXPENSE AS TO
OUT-OF-POCKET EXPENSES, TO EXECUTE ALL DOCUMENTS AND DO ALL ACTS AND THINGS AS
MAY BE REQUIRED BY THE COMPANY TO:

a)              vest (where the Company is not the first owner), or to confirm
the vesting of, all right, title and interest in and relating to the
Intellectual Property in the Company or its nominees in accordance with
clause 13.2;

b)             obtain or to maintain legal protection of that Intellectual
Property in the Company’s name.

13.5               Pending the completion of vesting (or confirmation of
vesting) of Intellectual Property in the Company (or its nominee) as described
above, the Executive shall hold all such Intellectual Property on trust for the
Company.

13.6               The provisions of this clause 13 will continue in force after
the termination of this agreement in respect of all Intellectual Property
Originated by the Executive during the period of Employment with the Company

14.                   Outside Interests

During the Employment the Executive shall not (without the prior written consent
of the Board and the Chief Executive Officer of SITEL Corporation):

a)              directly or indirectly be engaged, concerned or interested in
any capacity in any business, trade or occupation other than that of the Company
or any Group Member except as a holder of not more than 1 per cent of issued
shares or, securities in any companies which are listed or dealt in on any
recognised stock exchange or market. For this purpose “occupation” shall include
any public, private or charitable work which the Board considers may hinder or
interfere with the performance of the Executive’s duties; or

b)             introduce to any other person, firm or company other than any
Group Member or transact for the account of himself or any other person, firm or
company other than any Group Member business of any kind with which the Company
is able to deal.

15.                   Termination of Directorship

If during his employment under this agreement the Executive shall cease
(otherwise than by reason of death or resignation or by virtue of a resolution
being passed at a general meeting of the Company) to be a director of the
Company his employment under this agreement shall nevertheless continue.

16.                 Termination on the happening of certain events

The Company (without prejudice to any remedy which it may have against the
Executive for the breach or non-performance of any of the provisions of this
agreement) may by notice in writing to the Executive forthwith determine this
agreement if:

a)              the Executive shall become bankrupt or make any composition or
enter into any deed of arrangement with his creditors;

12


--------------------------------------------------------------------------------




b)             the Executive shall become a patient as defined in the Mental
Health Act 1983;

c)              the Executive shall become prohibited by law from being a
director or taking part in the management of the Company;

d)             the Board has reason to believe that the Executive is guilty of
any serious misconduct, any conduct tending to bring the Company or himself into
disrepute (whether committed while carrying out the Company’s business or
otherwise and whether or not committed during working hours), serious or
persistent neglect of his duties under this agreement’ or of any material breach
or non-observance of any of the conditions of this agreement or of any wilful or
persistent breach of breaches of this agreement or neglect, failure or refusal
to carry out duties properly assigned to him under this agreement; or

e)              without prejudice to the generality of the terms of this clause
16, the Executive shall willingly abuse or misuse the computer system of the
Company or any Group Member or any password relating to such computer system or
shall gain access to any file or load any information or program contrary to the
interests or procedures of the Company or any Group Member.

17.                   Suspension

If the Board has reason to suspect that anyone or more of the events set out in
sub-clauses 16(a) to 16(e) (inclusive) have or has incurred (or if the
circumstances in sub-clause 6.3 appear to exist) the Board may suspend the
Executive on such terms as to payments of salary and other benefits or otherwise
as the Board may think fit pending further investigations provided that in the
event of any such suspension being made the Executive shall have the right to
terminate his employment forthwith by notice in writing to the Company but
without any claim for compensation.

18.                   Executive’s obligations on termination of employment

Upon the termination of Employment for whatever reason the Executive shall:

a)              forthwith tender his resignation as a director of the Company
and any Group Member without compensation and should the Executive fail so to do
the Company is hereby irrevocably authorised to appoint some person in his name
and on his behalf to sign any documents and do any things necessary or requisite
to give effect to such documents;

b)             deliver up to the Company all correspondence drawings documents
and other papers and other property belonging to the Company or any Group Member
which may be in the Executive’s possession or under his control (including such
as may have been made or prepared by or have come into the possession or under
the control of the Executive and relating in any way to the business or affairs
of the Company or any Group Member or of any supplier agent or client of the
Company or any Group Member) and the Executive shall not without the written
consent of the Board retain any copies (in any form) thereof;

c)              if so requested send to the secretary of the Company a signed
statement confirming that he has complied with sub-clause 18(b);

13


--------------------------------------------------------------------------------




d)             irretrievably delete any information relating to the business of
the Company or any Group Member stored on any magnetic or optical disc or memory
and all matter derived therefrom which is in his possession, custody, care or
control outside the premises of the Company and shall produce such evidence
thereof as the Company may require; and

e)              transfer to the Company or as it may direct all shares held by
him in the Company and any Group Member as nominee or trustee for the Company
and deliver to the Company the certificates for such shares and the Executive
hereby irrevocably appoints the Company as his attorney to execute any such
transfers on his behalf.

19.                   Effect of termination of this agreement

The expiration or determination of this agreement howsoever arising shall not
operate to affect such of the provisions of this agreement as are expressed to
operate or have effect after such expiration or determination and shall be
without prejudice to any other accrued  rights or remedies of the parties.

20.                   Restrictive Covenants

In consideration of this agreement and the terms set out in Schedule 2 of this
agreement, the Executive hereby undertakes to be bound by the restrictive
covenants contained in Schedule 1.

21.                   Reasonableness of Restrictions

21.1               The Executive further undertakes with the Company that he
will observe any substitute restrictions (in place of those referred to in
clauses 12, 13 and 20 and in Schedule 1) as the Company may from time to time
specify in writing which are in all respects less restrictive in extent.

21.2               If there is any breach or violation of any of the terms of
clauses 12 and 20 or Schedule 1, the Executive and the Company agree that
damages alone might not compensate for such breach or violation and that in
those circumstances injunctive relief would be reasonable and essential to
safeguard the interests of the Company and that an injunction in addition to any
other remedy may accordingly be obtained by the Company. No waiver of any such
breach or violation shall be implied by the fact that the Company for the time
being and for whatever reason takes no action in respect of such breach or
violation.

21.3               The Executive fully understands the meaning and effect of the
covenants given by him in this agreement and confirms that on taking separate
and independent legal advice on the terms of this agreement he acknowledges and
accepts that such clauses are fair and reasonable in all the circumstances at
the time the agreement was made.

14


--------------------------------------------------------------------------------




22.                   Grievance and disciplinary procedure

22.1               The Executive should refer to the Board any grievance about
employment hereunder and the reference will be dealt with by the Board
(excluding Executive) within seven days after the grievance is so referred. If
the Executive is dissatisfied with the decision of the Board he may within seven
days after he has been informed of the Board’s decision by notice in writing
require the secretary to refer the grievance to the Executive Committee of SITEL
Corporation (excluding Executive) and in such case the reference will be dealt
with by discussion and a majority decision of those present at the relevant
meeting at which the grievance is discussed within 15 days after the giving of
the notice reasonable in all the circumstances at the time the agreement was
made.

22.2               All disciplinary decisions in relation to the Executive shall
be made in accordance with the Company’s disciplinary procedure as set out in
its employee handbook and as amended from time to time.

22.3               The grievance and disciplinary procedures are non-contractual
and may be commenced at any stage of the procedure.

23.                   Prior Agreements

Unless otherwise stated the parties to this agreement agree that this agreement
constitutes the whole of the agreement and arrangement and supersedes with
effect from the date of this agreement all previous agreements and arrangements
relating to the engagement or employment of the Executive by the Company or by
any other Group Member.

24.                   Notices

24.1               Any notice or other written communication given under or in
connection with this agreement may be delivered personally or sent by first
class post (airmail if  overseas) or, by telex or facsimile.

24.2               The address for service of any party shall (in the case of a
company) be its registered office marked for the attention of the managing
director and (in the case of an individual) shall be his address stated in this
agreement or, if any other address for service has previously been notified to
the server, to the address so notified.

24.3               Any such notice or other written communication shall be
deemed to have been served:

a)              if delivered personally, at the time of delivery;

b)             if posted, at the expiry of two Business days or in the case of
airmail four Business days after it was posted.

24.4               In proving such service it shall be sufficient to prove that
personal delivery was made, or that such notice or other written communication
was properly addressed stamped and posted or in the case of a telex that the
intended recipient’s answerback code is shown on the copy retained by the sender
at the beginning and end of the message or in the case of a facsimile message
that an activity or other report from the sender’s facsimile machine can be
produced in respect of the notice or other written communication showing the
recipient’s facsimile number and the number of pages transmitted.

15


--------------------------------------------------------------------------------




25.                   Miscellaneous

25.1               No term or provision of this agreement shall be varied or
modified by any prior or subsequent statement, conduct or act of any party,
except that hereafter the parties may amend this agreement only by letter or
written instrument signed by all of the parties.

25.2               The headings to the clauses and any underlining in this
agreement are for ease of reference only and shall not form any part of this
agreement for the purposes of construction.

25.3               This agreement sets out the entire agreement and
understanding between the parties in connection with the Employment.

25.4               This agreement may be entered into in any number of
counterparts and by the parties to it on separate counterparts, each of which
when so executed and delivered shall be an original, but all the counterparts
shall together constitute one and the same instrument.

25.5               If at any time any term or provision in this agreement shall
be held to be illegal, invalid or unenforceable, in whole or in part, under any
rule of law or enactment, such term or provision or part shall to that extent be
deemed not to form part of this agreement, but the enforceability of the
remainder of this agreement shall not be affected.

26.                   Law and Jurisdiction

Save for Schedule 2 of this agreement, which shall be governed by the law of the
state of Nebraska, USA, this agreement shall be governed by and construed in
accordance with English law and each party to this agreement submits to the
non-exclusive jurisdiction of the English courts.

16


--------------------------------------------------------------------------------


SCHEDULE 1


SALES AND MARKETING STAFF


DEFINITIONS

1.                                       For the purposes of this Schedule the
following words have the following meanings:

“Customer” means any person firm or company who at the Termination Date was a
customer or client of the Group in connection with the Restricted Business
provided that during the twelve month period immediately prior to the
Termination Date the Executive has dealt on behalf of the Company with that
customer or client or the Executive has been responsible during such period for
the account of or for managing the business, relationship with that customer;

“Designated Area” means the UK and such other European countries in which the
Company has operations.

“Prospective Customer” means any person firm or company who or which by the
Termination Date has given to the Company a written indication of his her or its
intention to become a customer or client of the Company in connection with the
Restricted Business and who became a customer or client within six months
following the Termination Date provided that during the twelve month period
immediately prior to the Termination Date the Executive has dealt or sought to
deal on behalf of the Company with that person, firm or company or the Executive
has been responsible during such period for managing the business relationship
with that person firm or company;

“Restricted Business” means the provision of call centre operations services,
call center operation consultancy and ancillary services, including telephony
and internet services but limited to services of a kind with which the Executive
was concerned or involved in the course of his employment during the twelve
month period immediately prior to the Executive ceasing to be employed or for
which the Executive has been responsible during such period;

“Restricted Person” means any person who has at any time in the period of six
months prior to the Termination Date been employed by the Company and worked at
a  job level 15 or above in the Restricted Business and who was known to or
worked with the Executive during that period;

Restrictive Covenants

2.                                       The Executive shall not without the
prior consent in writing of the Board in competition with the Company either
personally or by an agent and either on his own account or for or in association
with any other person directly or indirectly

a)              for a period of twelve months after the Termination Date
canvass, solicit, approach or seek out or cause to be canvassed, solicited,
approached or sought out any Customer for orders or instructions in respect of
any services provided or supplied by the Company in connection with the
Restricted Business;

b)             for a period of twelve months after the Termination Date canvass,
solicit, approach or seek out or cause to be canvassed, solicited, approached or
sought out any Prospective Customer for orders or instructions in respect of any

2


--------------------------------------------------------------------------------




services provided or supplied by the Company in connection with the Restricted
Business

c)              for a period of six months after the Termination Date accept
instructions from or undertake work for any Customer in connection with the
Restricted Business or engage in the Restricted Business with any Customer.

d)             for a period of six months after the Termination Date accept
instructions from or undertake work for any Prospective Customer in connection
with the Restricted Business or engage in the Restricted Business with any
Prospective Customer.

e)              for a period of six months after the Termination Date solicit,
endeavour to entice away, induce to break their contract of employment or offer
employment to any Restricted Person or encourage a Restricted Person to resign.

3.                                     The Executive shall not without the prior
consent in writing of the Board in competition with the Company for the period
of six months after the Termination Date whether directly or indirectly:

a)              take up or hold any office in or with any business which is
engaged or is intended to be engaged in the Restricted Business within the
Designated Area;

b)             take up or hold any post or position which enables or permits the
Executive to exercise whether personally or by an agent and whether on his own
account or in association with or for the benefit of any other person either a
controlling , influence over any business which is engaged or is intended to be
engaged in the Restricted Business within the Designated Area; or

c)              take up or hold any employment or consultancy with any person
which is engaged or is intended to be engaged in the Restricted Business within
the Designated Area,

which would have the necessary or probable result of the Executive being engaged
within the Designated Area in business activities which are the same or
substantially similar to the Restricted Business.

Limitation of scope of covenants

4.                                       Nothing in this schedule shall prevent
the Executive from being engaged in or by, or participating in, any business or
entity to the extent that any of the Executive’s activities for such business or
entity shall relate solely to:

a)              geographical locations in which the business or entity does not
compete or seek to compete with the Company in the Restricted Business;

b)             matters of a type with which the Executive was not materially
concerned in the 12                        months immediately preceding the
Termination Date;

Application of Covenants to Group Members

5.                                       The provisions of sub-clauses 1 to 4
inclusive of this Schedule shall apply equally where, during the period of
twelve (12) months prior to the Termination Date, the Executive was engaged in
or responsible for the business of any Group Member (each of which Group Member
is hereinafter called “Relevant Company”).

3


--------------------------------------------------------------------------------




6.                                       The Executive hereby covenants with the
Company (which for the purposes of this paragraph shall act as trustee for each
Relevant Company) in relation to each of the sub-clauses 1 to 4 inclusive of
this Schedule as if every reference therein to the Company was a reference to
the Relevant Company and the definitions of “Customer”, “Prospective Customer”,
“Designated Area”, “Restricted Business”, and “Restricted Person” in paragraph 1
of this Schedule apply with the substitution of “the Relevant Company” for the
Company.


SEVERABILITY

5.                                     Each of the restrictions contained in
paragraphs 2(a) to 3 (c) inclusive of this Schedule is separate and severable
from the others.

4


--------------------------------------------------------------------------------




SCHEDULE 2

This Schedule 2 of the Service Agreement (as defined below) between the
Executive and the Company governs the circumstances under and the extent to
which the Executive shall be entitled to a severance payment in the event of the
termination of the Employment in addition to any payments that may be due to him
pursuant to the Service Agreement or any mandatory provisions of English law
that may apply to the Executive. Any payment made pursuant to this schedule
shall be subject to the signature by the Executive of a Compromise Agreement (as
defined below) that is satisfactory to SITEL Corporation.

The definitions set out in the Service Agreement shall apply to the Schedule.

1.                          Definitions

For the purposes of this Schedule, the following words shall have the following
meanings:

1.1                     “Base Salary” shall mean the salary payable to the
Executive pursuant to clause 3.1 of the Service Agreement;

1.2                     “Board of Directors” shall mean the board of directors
of SITEL Corporation;

1.3                     “Change of Control” shall mean only

(a)                                  a tender offer made and consummated for the
ownership of more than 50% of the outstanding voting securities of SITEL
Corporation; or

(b)                                 merger or consolidation of SITEL Corporation
with another corporation as a result of which less than 50% of the outstanding
voting securities of the surviving or resulting corporation shall represent or
result from the former outstanding voting securities of SITEL Corporation, as
the same shall have existed immediately prior to such merger or consolidation;
or

(c)                                  sale by SITEL Corporation of all or
substantially all of its assets to another corporation which is not a
wholly-owned subsidiary or affiliate; or

(d)                                 where there is any contested election for
the Board of Directors, or any tender or exchange offer, merger or business
combination or sale of assets, or any combination of the foregoing (a
“Transaction”), and as a result of or in connection with the Transaction the
persons who were Directors of SITEL Corporation before the Transaction shall
cease to constitute a majority of the Board of Directors, or any successor
thereto; or

(e)                                  acquisition by a person, within the meaning
of Section 3(a)(9) or of Section 13(d)(3) (as in effect on the date hereof) of
the Securities Exchange Act of 1934 (“Exchange Act”), other than any employee
benefit plan then maintained by SITEL Corporation, of more than 50% of the
outstanding voting securities of SITEL Corporation (whether directly,
indirectly, beneficially or of record). For purposes hereof, ownership of voting
securities shall take into account and shall include ownership as determined by
applying the provisions of Rule 13d-3(d)(1)(i) (as in effect on the date hereof)
pursuant to the Exchange Act;

1.4                     “Compromise Agreement” shall mean a release agreement
that is satisfactory to SITEL Corporation which shall be similar in all material
respects to the sample

5


--------------------------------------------------------------------------------




agreement appended to this schedule (which may be amended by the Company to take
into account any statutory changes and the circumstances surrounding the
termination of the Employment) upon which the Executive shall have received
advice from a relevant independent adviser within the meaning of section 203(3A)
of the Employment Rights Act 1996 (an English law statute) and which complies
with the conditions regulating compromise agreements set out in that Act and any
other legislation referred to in such compromise agreement;

1.5                     “Disability” shall mean an illness or injury which
results in Executive being absent from work pursuant to clause 7 of the Service
Agreement;

1.6                     “For Cause” shall mean only

(a)                                  Executive’s confession, plea of nolo
contendere, or conviction of theft, fraud, embezzlement, or any crime involving
dishonesty; or

(b)                                 bad faith or unlawful conduct on the part of
the Executive which is or can reasonably be expected to be demonstrably
detrimental to the business, reputation or financial condition of SITEL
Corporation; or

(c)                                  Executive’s wilful misconduct or gross
negligence in performing or failing to perform his duties and responsibilities
as set out in the Service Agreement (other than because of Disability) and
Executive’s failure to cure such wilful misconduct or gross negligence within 30
days after Executive’s receipt of a written notice from the Chief Executive
Officer or the Board of Directors of SITEL Corporation setting forth in
reasonable detail the particulars thereof; or

(d)                                 (without prejudice to the Company’s rights
to summarily dismiss Executive pursuant to clause 17 of the Service Agreement),
the failure by Executive to comply in any material respect with Company policies
or a lawful directive of the Chief Executive Officer or the Board of Directors
of SITEL Corporation (other than for the duration of any Disability) which
non-compliance is or can reasonably be expected to be demonstrably detrimental
to the business, reputation or financial condition of the Company, and
Executive’s failure to cure such non-compliance within 30 days after Executive’s
receipt of a written notice from the Chief Executive Officer or the Board of
Directors of SITEL Corporation setting forth in reasonable detail the
particulars of such non-compliance.

1.7                     “Good Reason” shall mean termination of the employment
by the Executive  for any of the following reasons;

(a)                                  Executive’s base salary is decreased below
the Base Salary; or

(b)                                 Executive’s benefits are materially
decreased from those in effect as of the date of the Service Agreement (other
than pursuant to a general reduction or modification of such benefits generally
applicable to Company’s senior managers); or

(c)                                  Executive’s title, authority, role or level
of responsibilities as a senior executive are materially reduced or diminished
from those established in the Service Agreement (or, for purposes of a
termination for Good Reason within two years of a Change of Control pursuant to
Section 6 of this schedule, Executive’s title, authority, role or level of
responsibilities as a senior executive are materially reduced or diminished from
those in effect immediately prior to the Change of

6


--------------------------------------------------------------------------------




Control including without limitation a change in reporting such that Executive
is required to report to someone other than the Board of Directors or SITEL
Corporation being acquired directly or indirectly by another entity in a manner
that SITEL Corporation is no longer a “reporting company” under the Securities
Exchange Act of 1934 based on its common stock being publicly traded) without
Executive’s written consent; or

(d)                                 a material adverse change in Executive’s
working conditions as a whole such that a reasonable person would concur with
Executive’s opinion that such working conditions as a whole have become
intolerable, and the Company’s failure to remedy such working conditions within
30 days after the Chief Executive Officer or the Board of Directors of the
Company’s receipt of a written notice from the Executive setting forth in
reasonable detail the particulars which make such working conditions intolerable

provided such termination has not been preceded or accompanied by a termination
by With Cause or a Voluntary Resignation and provided also that any alleged
material adverse change or reduction in title, authority, role or level of
responsibility has been imposed by the Company or Group Member in fundamental
breach of the Service Agreement (except for this Schedule 2) or any rights
applicable to employees or workers that the Executive benefits from pursuant to
English law;

1.8                     “Notice Period” shall mean any notice period given by
the Company set out in clause 2.1 of the Service Agreement or such notice as the
Company may choose to give pursuant to clauses 2.5 and 2.6 of the Service
Agreement;

1.9                     “Target Bonus” shall mean the percentage of the bonus
opportunity designated by such bonus plan as Executive may be subject to from
time to time as the target amount, and if no such percentage has been so
specifically designated as the target amount then an amount equal to 100% of
Base Salary;

1.10               “Service Agreement” shall mean the service agreement between
the Executive and the Company to which this Schedule is appended;

1.11               “Voluntary Resignation” shall mean the Executive’s
voluntarily resignation from Company’s employ at any time upon provision of the
notice by the Executive as specified in clause 2.1 of the Service Agreement save
that resignation for Good Reason shall not be a Voluntary Resignation for the
purposes of this schedule;

1.12               “Without Cause” shall mean the termination by the Company of
the Executive’s employment under this Agreement without cause, which for
purposes of this Schedule shall include any reason other than a

(a)                                  For Cause reason as defined in paragraph
1.4 of this Schedule; or

(b)                                 because of illness or injury upon the
Company giving no less notice than the Notice Period.

2.                          Consequences of termination For Cause

Termination shall occur a maximum of 30 days after “For Cause” reason is
established.  If Executive’s employment is terminated “For Cause”, Executive
shall be entitled to receive the Base Salary up to the Termination Date and any
benefits to which Executive is entitled pursuant to the Service Agreement up to
the Termination Date, in addition to any notice

7


--------------------------------------------------------------------------------




monies Executive may be due pursuant to the Service Agreement in respect of any
Notice Period (without prejudice to the Company’s rights to summarily terminate
the Employment and any payment in lieu of accrued but untaken holiday pursuant
to the Service Agreement) but Executive shall not be entitled to any bonus for a
completed calendar year which has not yet been paid (and for which the payment
date established by the bonus plan has not yet arrived).

3.                          Consequences of termination by Voluntary Resignation

If the Executive’s employment terminates by reason of Executive’s Voluntary
Resignation, Executive shall be entitled to receive the Base Salary up to the
Termination Date and any benefits to which Executive is entitled pursuant to the
Service Agreement up to the Termination Date in addition to any notice monies
and pay in lieu of accrued but untaken holiday Executive may be due pursuant to
the Service Agreement, but shall not be entitled to any bonus for a completed
calendar year which has not yet been paid (and for which the payment date
established by the bonus plan has not yet arrived).

4.                          Consequences of termination Without Cause

4.1                     If the Company terminates Executive’s employment
“Without Cause” pursuant to this Schedule, then following such termination
Executive shall be entitled to receive;

(a)                                  the Base Salary up to the Termination Date;
any bonus earned by Executive pursuant to clause 3.3 of the Service Agreement
and any applicable bonus scheme for a calendar year already completed but not
yet paid; and any benefits to which Executive is entitled pursuant to the
Service Agreement up to the Termination Date; and any notice monies the
Executive may be due pursuant to the Service Agreement and

(b)                                 subject to signature by the Executive of a
Compromise Agreement within 10 days after the Termination Date or within 10 days
following receipt by SITEL Corporation of a Compromise Agreement signed by the
Executive and his legal advisor, a lump sum payment equal to the aggregate of

(i)                                     one (1) times the annual Base Salary
provided for in Section 6 (less the value of any notice monies paid or due to
Executive pursuant to the Service Agreement); and

(ii)                                  one (1) times the target bonus for the
calendar year in which the effective date of termination occurs; and

(c)                                  continuation of long-term disability and
life insurance benefits at SITEL Corporation’s expense for a period of twelve
(12) consecutive months after the Termination Date provided that the long-term
disability benefit plan and the life insurance benefit plan, as the case may be,
permit Executive’s continued participation; provided that, if either such plan
does not permit Executive’s continued participation after the Termination Date
and under such plan Executive has a right to convert such benefit to an
individual insurance contract or such plan provides a portability option to
continue coverage as a former employee, then, if Executive timely elects such
conversion or portability option subject to the terms of such plan, Company
shall reimburse Executive for such premiums incurred for such twelve (12)
consecutive month period; provided further that Executive shall have no right to
a continuation of long-term

8


--------------------------------------------------------------------------------




disability or life insurance coverage after the effective date of termination
except as provided in the preceding provisions of this section 4.

4.2                                 Each of the continued benefits or
reimbursements provided under Section 4.1 of this Schedule shall cease at such
time as Executive becomes eligible for substantially similar or improved benefit
or benefits from a subsequent employer.

5.                           Consequences of termination for Good Reason where
there is no Change of Control

Executive shall be regarded as having terminated his employment with the Company
because of Good Reason only if he gives written notice of his termination of
employment pursuant to this Section 5 within 6 months following the effective
date of the event constituting Good Reason (or, if later, within 6 months after
Executive receives notice from the Company of the event constituting Good
Reason).  If Executive’s employment terminates pursuant to this Section 5
without there having been a Change of Control, Executive shall be entitled to
receive the same compensation and benefits as described in Section 4.1 and 4.2
as if Executive’s employment had been terminated by the Company “Without
Cause”.  Section 6 of this Schedule shall govern any termination of the
Employment by Executive for Good Reason following a Change of Control.

6.                          Consequences of termination Without Cause or for
Good Reason on or within two years of a Change of Control

6.1                     If the Employment is terminated by the Company other
than For Cause on or within two years of a Change of Control and other than
because of Disability, or if Executive’s employment with Company is terminated
by Executive for Good Reason as defined in Section 1.6 upon or within two years
following a Change of Control as defined herein, then Executive shall be
entitled to receive

(a)                                  the Base Salary up through the effective
date of such termination;

(b)                                 any bonus earned by Executive pursuant to
clause 3.3 of the Service Agreement for a calendar year already completed but
not yet paid; and

(c)                                  any benefits to which Executive is entitled
pursuant to the Service Agreement up to the Termination Date.

(d)                                 within 10 days after the Termination Date or
within 10 days following receipt by SITEL Corporation of a Compromise Agreement
signed by the Executive and his legal advisor (whichever is the later), a lump
sum payment equal to the aggregate of

(i)                                     two (2) times the annual Base Salary
provided for in clause 2.1 of the Service Agreement (less the value of any
notice monies paid or due to Executive pursuant to the Service Agreement); and

(ii)                                  two (2) times the target bonus for the
calendar year in which the effective date of termination occurs; and

(iii)                               continuation of long-term disability and
life insurance benefits at SITEL Corporation’s expense for a period of
twenty-four (24) consecutive months after the Termination Date provided that the
long-term disability benefit plan and the life insurance benefit plan, as the
case may be,

9


--------------------------------------------------------------------------------




permit Executive’s continued participation; provided that, if either such plan
does not permit Executive’s continued participation after the effective date of
such termination and under such plan Executive has a right to convert such
benefit to an individual insurance contract or such plan provides a portability
option to continue coverage as a former employee, then, if Executive timely
elects such conversion or portability option subject to the terms of such plan,
Company shall reimburse Executive for such premiums incurred for such
twenty-four (24) consecutive month period; provided further that Executive shall
have no right to a continuation of long-term disability or life insurance
coverage after the Termination Date except as provided in the preceding
provisions of this Section 6.

6.2                     Each of the continued benefits or reimbursements
provided under this Section 6 shall cease at such time as Executive becomes
eligible for substantially similar or improved benefit or benefits from a
subsequent employer.

7.                          Section 280G of the Internal Revenue Code of 1986

Notwithstanding any provision of this Agreement to the contrary, in the event
that:

(a)                                  The aggregate payments or benefits to be
made or afforded to the Executive under this Schedule or from SITEL Corporation
or the Company in any other manner (the “Termination Benefits”) would be deemed
to include an “excess parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended, (the “Code”) or any successor thereto; and

(b)                                 If such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times the Executive’s “base
amount”, as determined in accordance with said Section 280G, and the
Non-Triggering Amount would be greater than the aggregate value of Termination
Benefits (without such reduction) minus the amount of tax required to be paid by
Executive thereon by Section 4999 of the Code, then the Termination Benefits
shall be reduced so that the Termination Benefits are not more than the
Non-Triggering Amount. Termination Benefits shall be reduced as provided above,
with the allocation of such reduction to be as mutually agreed between the
Executive and SITEL Corporation or, in the event the parties cannot agree, in
the following order: (1) any lump sum severance based on a multiple of Base
Salary or target bonus, (2) other cash amounts payable to the Executive, (3) any
benefits valued as parachute payments, and (4) acceleration of the vesting of
any equity. The application of said Section 280G, and the allocation of the
reduction required by this Paragraph 9, shall be determined by Deloitte & Touche
or such other nationally recognized certified public accounting firm as may be
designated by the Executive (provided however that if determinations similar to
those required under this Section 9 have been previously commenced pursuant to
another executive employment agreement with SITEL Corporation in connection with
such Change of Control, then the same certified public accounting firm as is
already being used for such determinations shall be used for the determinations
under this Section 9, so that a single nationally recognized certified public
accounting firm is making such determinations for all executives and SITEL
Corporation in connection with such Change of Control) (the “Accounting Firm”),
that shall provide detailed supporting calculations both to SITEL Corporation
and the Executive within 15 business days of the receipt of

10


--------------------------------------------------------------------------------




notice from the Executive that Termination Benefits are to be paid or such
earlier time as is requested by SITEL Corporation. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder, subject to the same proviso as above (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by SITEL Corporation.   If the
Accounting Firm determines that Termination Benefits must be reduced pursuant to
this Paragraph 9, it shall furnish the Executive with a written opinion to such
effect.

8.                          Accelerated Vesting

Upon a Change of Control, any remaining instalments of any stock options then
held by Executive which had not yet become exercisable shall become exercisable
on the effective date of such Change of Control (subject to the rules of such
schemes as govern those stock options and subject also to the requirements of
any tax or government authority, whether in the USA or elsewhere).  Once such
options become exercisable, they shall remain exercisable until expiration,
cancellation, or termination of such options.    These provisions, instead of
the provisions of Section 13(b) of the 1999 Stock Incentive Plan, are intended
to apply to such options.  Such options may be exercised during such period only
in accordance with the other provisions of the applicable option agreement and
the other terms of the 1999 Stock Incentive Plan. In no event may such options
be exercised after the Latest Expiration Date specified in such options,
respectively.

9.                          Mitigation

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amount payable to the Executive
under any of the provisions of this Schedule and, save as specified in this
agreement,  such amounts shall not be reduced for any income or benefits that
the Executive derives from employment or self-employment (or both) from any
other source. Except as set forth in this Schedule and the Service Agreement,
and without prejudice to the Company’s rights pursuant to clause 3.5 of the
Service Agreement SITEL Corporation’s obligation to make the payments provided
for in this Schedule and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including without limitation, set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except to the extent any
amounts are due SITEL Corporation or its subsidiaries or affiliates pursuant to
a judgment against the Executive.

10.                   General Release and Waiver

Executive shall execute a Compromise Agreement and such other release and waiver
as SITEL Corporation may require as a condition precedent to SITEL Corporation’s
obligations to pay the termination payments specified in this schedule, as the
case may be, and the additional gross up payments specified in Section 7, as
applicable.

11


--------------------------------------------------------------------------------


EXECUTED as a deed on the day and in the year first written above.

SIGNED by SITEL Europe Limited

)

 

)

acting by

)

director

)

 

)

director/secretary

)

 

 

SIGNED by Robert Scott Moncrieff

)

 

)

in the presence of

)

 

)

 


--------------------------------------------------------------------------------